DETAILED ACTION

Claims 1-11 are allowed over the prior art of the record.

Reasons for Allowance
For the Reason for Allowance please see the document titled  “Notice of Allowance and Fees Due”, filed on 92/27/2020, in the parent application 15/958,373.

Ohsato et al, (U.S. Patent Number 6,823,744), represents the best art of the record.  However, it, fails to teach or suggest all the limitations of independent claim 1.

Ohsato et al, discloses a six-axis force sensor with a sensor chip having a six-axis force sensor function formed using a semiconductor substrate and film-forming technology. Connecting parts that are each made up of a high-rigidity bridge part and a low-rigidity elastic part.  Ohsato et al., teaches a substrate (such as element 412), first supporting portion (element 422), second supporting portion around the first one (element 432) which all disposed on the substrate (element 412), and plurality of columns that can be considered as detecting beams.  	However, Ohsato, et. al., fails to teach  that there are force points disposed in the first detecting beams so as to be applied with force; and a plurality of strain detecting elements disposed a predetermined positions of the first detecting beams and the second detecting beams, wherein the plurality of strain detecting elements includes a first detecting portion having a strain detecting element capable of detecting force in a first direction, and a second detecting portion having a strain detecting element disposed at a position symmetric relative to the first detecting portion.

Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the sensor chip as presented in the independent claim.  Major emphasis is being placed upon the provision of specifics of the detecting beam and support arrangement as mentioned above, , in combination with other limitations of the said independent claim and its dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, July 30, 2022